20-50805-rbk Doc#150 Filed 09/01/21 Entered 09/01/21 12:26:24 Main Document Pg 1 of 1




  The relief described hereinbelow is SO ORDERED.

  Signed September 01, 2021.


                                                     __________________________________
                                                                  Ronald B. King
                                                       Chief United States Bankruptcy Judge




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

  IN RE:                                         §
                                                 §
  KRISJENN RANCH, LLC,                           §          CASE NO. 20-50805-RBK
                                                 §
                        DEBTOR                   §          CHAPTER 11
                                                 §          (JOINTLY ADMINISTERED)

                            ORDER DISMISSING APPLICATION AS MOOT

           On September 1, 2021, came on to be heard the Debtor’s Application to Employ Ken

  Hoerster and Texas Ranches For Sale as Real Estate Broker (ECF No. 121), and it appears to the

  Court that the Application should be dismissed as moot.

           It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced

  Application is hereby DISMISSED AS MOOT.

                                               ###
